Citation Nr: 0100567	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  98-11 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for deep venous 
thrombosis.

2.  Entitlement to service connection for sciatic nerve 
paralysis.

3.  Entitlement to service connection for memory loss.

4.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of a fracture of the right radial head. 

5.  Entitlement to an initial evaluation in excess of 10 
percent for right rotator cuff tendonitis. 

6.  Entitlement to an initial evaluation in excess of 30 
percent for amnestic disorder due to head injury.

7.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a head injury with right 
hemiparesis.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1983 to June 1997.  Her 
claims come before the Board of Veterans' Appeals (Board) on 
appeal from a November 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which adjudicated the issues on appeal.

The rating decision on appeal denied the veteran's claim for 
service connection for diplopia.  In a March 1999 rating 
decision, however, the RO granted service connection for this 
disability.  Since this determination constitutes a full 
grant of the benefits sought as to that claim, it is no 
longer in appellate status.  See Grantham v. Brown, 114 F.3d. 
1156 (Fed. Cir. 1997).

The veteran was scheduled for hearing in August 1999 before a 
Member of the Board sitting at the RO in Cleveland.  However, 
she failed to report to that hearing with no explanation for 
her absence and no indication that she wished to reschedule.  
Therefore, the Board will now decide the issues on appeal.  
38 C.F.R. § 20.704 (2000).

The issue of entitlement to an initial evaluation in excess 
of 10 percent for residuals of a head injury with right 
hemiparesis will be discussed in the REMAND portion of this 
decision.

FINDINGS OF FACT

1.  No competent medical evidence of record establishes that 
the veteran currently suffers from deep venous thrombosis.

2.  No competent medical evidence of record establishes that 
the veteran currently suffers from sciatic nerve paralysis.

3.  The veteran's memory loss is a symptom of her service-
connected amnestic disorder due to head injury.

4.  The veteran is right handed.

5.  The veteran's disability due to residuals of a fracture 
of the right radial head is characterized by a prosthetic 
implant, essentially full range of motion with pain, strength 
of 4/5, and X-ray evidence suggesting a loose calcified body 
in the anterior part of the right elbow joint.

6.  The veteran's disability due to right rotator cuff 
tendonitis is productive of essentially full range of motion 
of the right shoulder, difficulty with overhead movement, 
slight weakness with external rotation, a positive 
impingement test, mild instability, and X-ray evidence of a 
slight decreased space between the acromion and the humoral 
head.

7.  The veteran's disability due to amnestic disorder is 
currently manifested by occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to symptoms which include depression and mild 
memory loss.  She has been able to maintain full-time 
employment while attending evening classes in pursuit of an 
Associates degree in applied management.



CONCLUSIONS OF LAW

1.  Deep venous thrombosis was not incurred in or aggravated 
in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (2000); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  Sciatic nerve paralysis was not incurred in or aggravated 
in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (2000); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

3.  Service connection for memory loss is denied as a matter 
of law.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 4.14 (2000); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).

4.  The criteria for an initial evaluation in excess of 20 
percent for residuals of a fracture of the right radial head 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Codes 5212, 5206, 5207 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

5.  The criteria for an initial evaluation in excess of 10 
percent for right rotator cuff tendonitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 
5003, 5203 (2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

6.  The criteria for an initial evaluation in excess of 30 
percent for amnestic disorder due to head injury have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. § 38 C.F.R. 38 § 4.124a, Diagnostic Code 
8045, § 4.130, Diagnostic Code 9304 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

The veteran claims that she currently suffers from sciatic 
nerve paralysis, deep venous thrombosis, and memory loss as a 
result of a motor vehicle accident while in service.  In such 
cases, VA has a duty to assist the veteran in developing 
facts which are pertinent to the claim.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 112 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that the VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___(2000).  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Among the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, the VA has a heightened duty 
to assist the veteran in developing evidence in support of a 
claim for service connection.  Such assistance includes 
identifying and obtaining evidence relevant to the claim, and 
affording the veteran a VA rating examination unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the veteran's claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified at 38 U.S.C. § 5103A)  

The Board has reviewed the veteran's claim in light of the 
new Act, and concludes that while the RO did not fully comply 
with the new notification requirements at the time the 
veteran's claim was filed, a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claim, and the RO's statements and supplemental statements of 
the case clarified what evidence would be required to 
establish entitlement to service connection.  The veteran and 
her representative responded to the RO's communications with 
additional evidence and argument, curing (or rendering 
harmless) the RO's earlier omissions.  See Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993); V.A.O.G.C. Prec. 16-92, para. 
16 (57 Fed. Reg. 49,747 (1992)) ("if the appellant has 
raised an argument or asserted the applicability of a law or 
[Court] analysis, it is unlikely that the appellant could be 
prejudiced if the Board proceeds to decision on the matter 
raised").  The Act also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  See Act, Pub. L. No. 106-475, sec. 
3(a) (to be codified at 38 U.S.C. § 5103A(d)).  This 
obligation was satisfied by the VA examinations requested and 
accomplished in connection with this claim.  The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, and that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 
Godfrey v. Brown, 7 Vet. App. 398, 406 (1995); Hickson v. 
West, 12 Vet. App. 247, 253 (1999). 


A.  Deep venous thrombosis

The veteran claims that she currently suffers from deep 
venous thrombosis as a result of a motor vehicle accident 
while on active duty.  After a review of the record, however, 
the Board finds that no competent evidence of record shows 
that the veteran currently suffers from deep venous 
thrombosis or any other disability involving the arteries or 
veins.  Accordingly, her claim for service connection must be 
denied.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service medical records reflect that the veteran was involved 
in a motor vehicle accident in July 1996 while on active 
duty.  She was hospitalized for multiple injuries and 
diagnosed with deep venous thrombosis on the day she was to 
be discharged from the hospital.  Consequently, she remained 
in the hospital for and additional week and treated with 
Heparin therapy.  She also remained on Coumadin therapy for 
six months after being released from the hospital. 

The veteran was separated from active duty in June 1997.  
After filing her claim for service connection, the veteran 
underwent a VA compensation examination in August 1997.  
Physical examination at that time showed no findings 
consistent with deep venous thrombosis.  The diagnosis was 
history of deep venous thrombosis secondary to decreased 
mobility, which had resolved.  The veteran was examined again 
by VA in January 1999 to determine whether she currently 
suffered from deep venous thrombosis.  The examiner recorded 
the veteran's history of developing deep venous thrombosis in 
1996 while hospitalized following a motor vehicle accident.  
The examiner indicated that this condition was more likely 
than not a result of stasis.  It was noted that the veteran 
had no recurrence of deep venous thrombosis since being 
discharged from the hospital and treated with Coumadin 
therapy.  The veteran also gave no history of pain in either 
calf as it may relate to deep venous thrombosis.  In fact, 
she indicated that she had not had any problem with either 
leg since being treated in service.  On physical examination, 
the legs showed no gross abnormality.  The calves were 
approximately the same size, with the right calf measuring 34 
cm and the left measuring 34.5 cm.  Neither calf showed 
tenderness on palpation, and no edema or erythema was 
present.  Homan's sign was negative.  The diagnosis was 
"deep venous thrombosis by history, resolved.  Normal 
arteries, veins and miscellaneous evaluation today."

Based on the foregoing, it is clear that no current 
disability involving deep venous thrombosis is present.  The 
medical evidence shows that the veteran developed deep venous 
thrombosis while hospitalized in 1996, which was effectively 
treated with medication.  The only evidence that she 
currently suffers from deep venous thrombosis is the 
veteran's own lay statements in support of her claim.  
However, the United States Court of Appeals for Veterans 
Claims (Court) has clearly stated that where, as in this 
case, the determinative issue is one of medical causation or 
a diagnosis, only those with specialized medical knowledge, 
training or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991).  Since 
the record does not show that the veteran possesses the 
medical training and expertise necessary to render an opinion 
as to either the cause or diagnosis pertaining to deep venous 
thrombosis, her lay statements cannot serve as a sufficient 
predicate upon which to establish service connection.  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993)). 

Under these circumstances, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for deep venous 
thrombosis and the claim must be denied.  The Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475; § 4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. § 5107); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-56 (1990); See also Brammer, supra. (holding that 
in the absence of evidence of a currently claimed condition, 
there can be no valid claim); see also Degmetich v. Brown, 8 
Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding 
that compensation may only be awarded to an applicant who has 
a disability existing on the date of the application, and not 
for a past disability).  


B.  Sciatic nerve paralysis

The veteran claims that she currently suffers from sciatic 
nerve paralysis as a result of the motor vehicle accident in 
1996.  However, as no medical evidence shows that she 
currently suffers from any such condition, this claim must 
also be denied.  

Although service medical records reflect that the veteran 
suffered from numbness and weakness in the lower extremities 
following the July 1996 motor vehicle accident, no medical 
evidence shows that she currently suffers from a disability 
due to sciatic nerve paralysis.  At her VA examination in 
August 1997, the veteran reported some tingling to light 
touch along the dorsum and interior plantar surface of the 
right foot.  However, the examiner indicated that no specific 
nerve pathology was found.  Under the diagnoses section, the 
examiner concluded that "I did not find any paralysis of the 
sciatic nerve."  In addition, the veteran underwent several 
specialty examination by VA in January and February 1999, 
none of which included a diagnosis pertaining to sciatic 
nerve paralysis. 

It is thus, evident that no current disability involving 
sciatic nerve paralysis has been shown by competent medical 
evidence.  Despite the veteran's statements that she 
currently suffers from sciatic nerve paralysis, as a 
layperson without medical expertise or training, her 
statements alone are insufficient to establish the presence 
of the claimed disability.  See Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494-495.  Under these circumstances, 
the veteran's claim for service connection for sciatic nerve 
paralysis is denied.  See Epps, 126 F.3d at 1468; Rabideau, 2 
Vet. App. at 144; Brammer, 3 Vet. App. at 225.  Again, the 
Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475; § 4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5107); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990);


C.  Memory loss

The rating decision on appeal denied the veteran's claim for 
service connection for memory loss.  The Board points out, 
however, that service connection has already been awarded for 
cognitive deficit and amnestic disorder due to head injury.  
Amnestic is defined as "a disorder in which the essential 
feature is an impairment of the memory function."  Stedman's 
Medical Dictionary 62 (26th ed. 1995).  Therefore, the Board 
finds that granting a separate claim for service connection 
for memory loss would violate the rule against pyramiding 
found in 38 C.F.R. § 4.14.  See Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  Where the law and not the evidence is 
dispositive, the Board should deny the claim on the ground of 
the lack of legal merit or the lack of entitlement under the 
law.  Sabonis v Brown, 6 Vet. App. 426, 430 (1994).  In this 
case, because the veteran is already essentially service 
connected for memory loss, and VA is precluded from 
compensating her twice for the same manifestations of injury, 
her claim for memory loss lacks legal merit or entitlement 
under the law and must be denied on those grounds.
 

II.  Propriety of Initial Ratings

The November 1997 rating decision granted service connection 
for residuals of a fracture of the right radial head, right 
rotator cuff tendonitis, residuals of a head injury with 
right hemiparesis, and amnestic disorder due to head injury, 
effective as of June 1997.  The veteran responded by filing a 
notice of disagreement with respect to the ratings assigned 
for each of these disabilities, and this appeal ensued.  As 
these are claims of disagreement with the initial ratings 
assigned following a grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staging."  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran contends, in substance, that the initially 
assigned ratings for the service connected disabilities at 
issue do not adequately reflect the severity of such 
disabilities.  In such cases, VA has a duty to assist the 
veteran in developing facts which are pertinent to those 
claims.  See generally, Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

In the present case, the Board finds that all relevant facts 
have been properly developed, and that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained by the RO.  The evidence 
includes the veteran's service medical records, reports of VA 
rating examinations, and personal statements made by the 
veteran in support of her claim.  The Board is not aware of 
any additional relevant evidence which is available in 
connection with this appeal.  Therefore, no further 
assistance to the veteran regarding the development of 
evidence is required.  See Veterans Claims Assistance Act of 
2000.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  Essentially, when the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475; § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


A.  Residuals of a fracture of the right radial head

The November 1997 rating decision on appeal granted service 
connection for residuals of a fracture of the right radial 
head.  The RO initially assigned a 10 percent evaluation, 
based on service medical records as well as an August 1997 VA 
examination report. 

Service medical records reveal that the veteran fractured and 
dislocated her right radial head in the July 1996 motor 
vehicle accident.  This injury required reduction, internal 
fixation and the placement of a titanium prosthesis.  X-ray 
examination in October 1996 showed good placement of the 
implant without any significant migration or displacement and 
good reduction of the radial head on the capitellum.  When 
seen for follow-up evaluation in January 1997, range of 
motion testing of the right elbow showed 140 degrees of 
flexion, 21 degrees of extension, 75 degrees of pronation, 
and 82 degrees of supination.  At her August 1997 VA 
examination, extension and flexion of the right elbow, grip 
strength in the right hand, and extension of the fingers were 
all 4+/5.  Finger opposition testing was decreased and slow.  
Finger-to-nose testing was also decreased.  Right elbow and 
wrist strength were good.  The diagnosis was "history of 
fracture of the right radial head with mild residual pain." 

The veteran was examined in December 1997 to determine 
whether she should be removed from the Temporary Disability 
Retired List (TDRL).  Physical examination of her right elbow 
revealed a well-healed lateral incision scar.  Range of 
motion was from approximately 2 degrees to 130 degrees.  
Pronation and supination were approximately 80 degrees.  The 
biceps and triceps exhibited residual weakness with strength 
of 4/5.  X-rays of the right elbow showed no significant 
changes since radiographs taken in 1996.  There was no 
evidence of obvious osteolysis around the implant, which 
appeared to be well maintained in its position.  Based on 
these findings, the diagnosis was "status post right radial 
head fracture status post implant, stable and essentially 
unchanged from last exam."

At a VA orthopedic examination in January 1999, the veteran 
described chronic pain and limitation in range of motion of 
the right elbow.  She reported increased pain with repetitive 
use, changes in the weather, and lifting objects greater than 
10 pounds.  She indicated that she had taken Motrin in the 
past with no relief.  Physical examination showed strength of 
4/5 for the right upper extremity compared to 5/5 for the 
left, which involved the biceps, triceps and resistance 
movements.  Range of motion of the right elbow showed 
extension of 10 degrees, with significant pain while 
attempting to move beyond this point.  Flexion was described 
as full to 145 degrees, and pronation and supination were 80 
degrees.  External rotation was to 49 degrees, with the onset 
of pain at approximately 25 degrees.  There was internal 
rotation to 25 degrees with pain.  X-rays showed status post 
right radial head prosthesis, with evidence suggesting a 
loose calcified body in the anterior part of the right elbow 
joint.  The diagnoses included "status post fractured radial 
head with residual."

In a March 1999 rating decision, the RO increased the 
veteran's disability evaluation to 20 percent since the 
initial date of service connection, June 1997.  Inasmuch as 
the grant of the 20 percent evaluation is not the maximum 
benefit under the rating schedule, the claim for an initial 
evaluation in excess of 20 percent for residuals of a 
fracture of the right radial head remains in controversy and 
is still a viable issue for appellate consideration by the 
Board.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The veteran's right elbow disability has been evaluated under 
Diagnostic Code 5212, which refers to impairment of the 
radius.  This diagnostic code provides a 20 percent 
evaluation where there is evidence of nonunion of the radius 
of the major or minor upper extremity in the upper half.  A 
30 percent evaluation is warranted where there is nonunion in 
the lower half of the major extremity with false movement and 
without loss of bone substance.  A 40 percent evaluation 
requires loss of bone substance in the major extremity (1 
inch (2.5 cm.) or more) and marked deformity.  38 C.F.R. 
4.71a, Diagnostic Code 5212.

In addition to these regulations, the Board will also 
consider the rating criteria for evaluating limitation in 
range of motion of the elbow.  The normal range of motion of 
the elbow is from zero degrees of extension to 145 degrees of 
flexion.  Full forearm pronation is from zero to 80 degrees, 
and full forearm supination is from zero to 85 degrees.  See 
38 C.F.R. § 4.71, Plate I.  Limitation of flexion of either 
forearm to 100 degrees warrants a 10 percent evaluation; 
limitation of flexion of either forearm to 90 degrees 
warrants a 20 percent evaluation; limitation of flexion of 
the major forearm to 70 degrees warrants a 30 percent 
evaluation; limitation of flexion of the major forearm to 55 
degrees warrants a 40 percent evaluation; and limitation of 
flexion of the major forearm to 45 degrees warrants a 50 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5206.

Limitation of extension of either forearm to 45 or 60 degrees 
warrants a 10 percent evaluation; limitation of extension of 
either forearm to 75 degrees warrants a 20 percent 
evaluation; limitation of extension of the major forearm to 
90 degrees warrants a 30 percent evaluation; limitation of 
extension of the major forearm to 100 degrees warrants a 40 
percent evaluation; and limitation of extension of the major 
forearm to 110 degrees warrants a 50 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5207.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 20 percent since the initial date 
of service connection.  The evidence of record does not show 
that the veteran's right elbow disability is characterized by 
nonunion with false movement, as required for a 30 percent 
evaluation under Diagnostic Code 5212.  In this regard, 
service medical records made no mention of nonunion with 
false movement of the right elbow.  The August 1997 VA 
examination report also made no reference to these symptoms.  
When examined in December 1997, X-rays showed no significant 
changes since radiographs taken in 1996, with no evidence of 
obvious osteolysis around the prosthetic implant, which was 
well maintained.  X-rays taken in January 1999 indicated that 
a loose calcified body in the anterior part of the right 
elbow joint was present, but made no mention of nonunion with 
false movement.  

In addition, the Board recognizes that the veteran has a 
prosthetic implant in her right elbow, thereby indicating the 
loss of bone substance.  Nevertheless, in addition to loss of 
bone substance in the major extremity, marked deformity must 
also be present to warrant a 40 percent evaluation under 
Diagnostic Code 5212.  Here, marked deformity has not been 
shown at any time since the initial rating.  For example, the 
August 1997 VA examination report noted that the veteran's 
right elbow demonstrated good strength.  The December 1997 
TDRL examination report noted that her right elbow was 
stable, while testing at the time of her January 1999 VA 
examination showed strength of 4/5 for the right upper 
extremity.  Thus, marked deformity of the right elbow is 
simply not shown by the evidence of record.  Under these 
circumstance, the preponderance of the evidence is against an 
evaluation in excess of 20 percent for the veteran's right 
elbow disability under Diagnostic Code 5212. 

Applying the range-of-motion criteria to the facts of this 
case, the Board finds that the preponderance of the evidence 
is against a higher evaluation for her right elbow 
disability.  Range of motion testing in January 1997 showed 
140 degrees of flexion, 21 degrees of extension, 75 degrees 
of pronation, and 82 degrees of supination.  Range of motion 
testing in December 1997 showed flexion from approximately 2 
degrees to 130 degrees, and pronation and supination to 
approximately 80 degrees. In January 1999, range of motion 
testing showed extension of 10 degrees, flexion of 145 
degrees, and pronation and supination of 80 degrees.  Given 
these findings, the veteran's right elbow disability does not 
even meet the criteria for a compensable evaluation under 
Diagnostic Codes 5206 and 5207.  

The Board also finds that an evaluation in excess of 20 
percent is not warranted for the veteran's right elbow 
disability on the basis of functional loss due to pain, or on 
the basis of weakened movement, excess fatigability, or pain 
on movement.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-05 (1995).  The evidence 
indicates that the veteran experiences pain and weakness in 
her right elbow.  In this respect, mild residual pain was 
reported at her VA examination in August 1997.  Chronic pain 
and limited motion were also reported at her January 1999 VA 
examination, particularly with repetitive use, changes in 
weather, and lifting objects over 10 pounds.  Hence, these 
findings suggest some functional loss of the right elbow 
joint due to pain.  However, this degree of functional loss 
has already been contemplated in the current 20 percent 
rating.  Furthermore, the veteran's right elbow has 
demonstrated some limitation in range of motion, but is 
noncompensable under the range-of-motion criteria.  
Accordingly, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
have been considered, as mandated by DeLuca, supra, but do 
not provide a basis for a higher rating under these 
circumstances. 

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 20 percent for 
the veteran's residuals of a fracture of the right radial 
head since the initial rating.  Given this conclusion, the 
doctrine of reasonable doubt need not be considered.  See 38 
U.S.C.A. § 5107(b); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475; § 4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5107); Gilbert, 1 Vet. 
App. at 55-56. 

B. Right rotator cuff tendonitis

The November 1997 rating decision granted service connection 
for right rotator cuff tendonitis and assigned a 
noncompensable evaluation.  The veteran disagreed with the 
noncompensable evaluation, arguing that her right shoulder 
disability was productive of significant pain and weakness. 

Service medical records show that the veteran injured her 
right shoulder in the July 1996 motor vehicle accident.  She 
reported pain in her right shoulder, especially with overhead 
activities.  Physical examination at that time revealed full 
range of motion of the right shoulder.  However, she had some 
difficulty with overhead movement and, although not 
significant, she experienced slight weakness with external 
rotation.  No tenderness of the acromioclavicular (AC) joint 
was present.  There was a negative drop-arm test on the right 
and a positive impingement test.  Sulcus and apprehension 
testing were also negative.  X-ray examination disclosed no 
significant hooking or bone spurs on the AC joint or on the 
acromion, a slight decreased space between the acromion and 
the humoral head, and no degenerative changes on the 
glenohumeral joint.  The diagnosis was right shoulder 
impingement secondary to weakness of rotator cuff muscles 
from her hemiparesis. 

When examined by VA in August 1997, the right shoulder 
exhibited 95 degrees of active abduction with mild 
resistance, and 180 degrees of abduction without resistance.  
Marked fatigability was present on abduction.  A "catching" 
in the right shoulder was present with very mild resistance.  
Forward flexion was to 180 degrees.  Strength was 4+/5.  X-
ray examination showed no fracture or dislocation, and the 
joint spaces were well maintained.  The examiner concluded 
with a diagnosis of "rotator cuff tendonitis which is 
moderate to severe on the right."

The December 1997 TDRL evaluation report included the 
veteran's statement that she had no significant changes in 
her condition since service.  Physical examination revealed 
good range of motion of the right shoulder.  She had full 
flexion and extension, and good abduction with some 
impingement signs.  Some weakness was present with external 
rotation, much of which was due to pain in her elbow.  Sulcus 
sign was positive and demonstrated mild instability of the 
right shoulder.  

The veteran underwent a VA orthopedic examination in January 
1999, at which time she reported chronic problems with pain 
in her right shoulder.  Unlike her elbow, however, she 
indicated that pain in her right shoulder was intermittent 
and not chronic.  She rated the pain as 1 to 2 on a pain 
scale of 1 to 10.  Pain was aggravated with repetitive use, 
changes in weather and lifting objects in excess of 10 
pounds.  Objectively, decreased strength was present in the 
right upper extremity, which was 4+/5 compared to 5+/5 for 
the left, involving the biceps, triceps and resistant 
movements.  Decreased strength was also shown by the use of a 
dynamometer, as she was capable of pressing 40 pounds of 
force with her right hand and 30 pounds of force with her 
left.  This decreased strength appeared to be associated with 
pain.  The veteran was able to abduct her right arm to 170 
degrees before developing pain.  Forward flexion was to 180 
degrees with pain.  There was mild crepitus but no 
instability.  Based on these findings, the diagnosis was 
chronic rotator cuff tendonitis.

In March 1999, the RO issued another rating decision which 
increased the veteran's disability due to right rotator cuff 
tendonitis to 10 percent since the initial date of service 
connection.  As 10 percent is not the maximum benefit under 
the rating schedule for a shoulder disability, this claim is 
still a viable issue for appellate consideration by the 
Board.  AB, 6 Vet. App. at 38.

The veteran's right rotator cuff tendonitis is currently 
rated as 10 percent disabling under Diagnostic Codes 5003 and 
5203.  Degenerative arthritis is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003.  When, however, the limitation of 
motion for the specific joint involved is noncompensable 
under the appropriate diagnostic code, a rating of 10 percent 
is applied for a major joint affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, degenerative arthritis is evaluated at 10 percent 
where there is X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups and at 20 
percent where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  Id. 

Diagnostic Code 5203 pertains to impairment of the clavicle 
or scapula.  This diagnostic code provides a 10 percent 
rating for malunion of the clavicle or scapula, or where 
there is nonunion without loose movement.  A 20 percent 
rating is assigned where there is nonunion of the joint with 
loose movement, or where there is a current dislocation of 
the joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5203.   

Applying Diagnostic Code 5203 to the pertinent facts, the 
Board finds that the veteran's right shoulder disability was 
properly rated as 10 percent disabling.  The clinical 
evidence of record simply does not show that the veteran's 
right shoulder disability is manifested by nonunion of the 
joint with loose movement, nor is there any current evidence 
of dislocation of the joint.  X-ray examination at the time 
of the accident in 1996 showed a slight decrease in space 
between the acromion and the humoral head, but no evidence of 
nonunion or dislocation.  X-rays taken in August 1997 showed 
the joint spaces to be well maintained, with no evidence of 
fracture or dislocation.  Thus, no radiographic findings 
showing either dislocation or nonunion of the shoulder joint 
are of record.  While a VA examiner in August 1997 
characterized the veteran's rotator cuff tendonitis as 
"moderate to severe," the preponderance of the evidence is 
against an evaluation in excess of 10 percent for the 
veteran's right shoulder disability under Diagnostic Code 
5203.

The Board also finds that no other diagnostic code affords 
the veteran an evaluation in excess of 10 percent for her 
right shoulder disability.  Diagnostic Code 5201 provides a 
20 percent rating where motion of either arm is limited to 
the shoulder level.  A 30 percent rating requires that motion 
of the major arm be limited to midway between the side and 
shoulder level, and a 40 percent rating requires limitation 
of motion of the major arm to 25 degrees from the side.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  The evidence in 
this case does not show that the veteran's right arm is 
limited to the shoulder level.  The record shows that the 
veteran was able to abduct and flex her right arm from 
approximately 170 to 180 degrees.  Thus, the preponderance of 
the evidence is against an evaluation in excess of 10 percent 
under Diagnostic Code 5201.  

The Board also finds that the currently assigned 10 percent 
rating is clearly appropriate, even with consideration of the 
veteran's complaints of pain.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, 8 Vet. App. at 204-06.  Objective evidence clearly 
shows functional loss of the right shoulder due to pain and 
weakness.  However, such functional loss has already been 
considered in assigning the 10 percent evaluation.  The 
veteran indicated at her VA examination in January 1999 that 
the pain in her right shoulder was intermittent and not 
chronic, which she rated as only 1 to 2 on a pain scale of 1 
to 10.  Moreover, as already discussed, range of motion of 
the right shoulder is essentially normal.  See 38 C.F.R. 
§ 4.71, Plate I (showing normal shoulder motion as extending 
from 0 to 180 degrees of forward elevation (flexion), 0 to 
180 degrees of abduction, and 0 to 90 degrees of internal and 
external rotation).  Accordingly, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 do not provide a basis for an evaluation in 
excess of 10 percent for the veteran's right rotator cuff 
tendonitis.

Accordingly, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
the veteran's right rotator cuff tendonitis since the initial 
grant of service connection.  Under these circumstances, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475; § 4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5107); Gilbert, 1 Vet. 
App. at 55-56. 

C.  Amnestic disorder due to head injury

The rating decision of November 1997 granted service 
connection for amnestic disorder due to head injury and 
assigned a 10 percent disability evaluation.  In a rating 
decision issued in March 1999, the RO increased this 
disability evaluation to 30 percent, effective since the 
initial date of service connection.  Therefore, the issue 
currently before the Board is entitlement to an initial 
evaluation in excess of 30 percent for amnestic disorder due 
to head injury. 

In addition to physical problems, service medical records 
show that the veteran experienced some cognitive decline 
following the motor vehicle accident in July 1996.  An MRI 
performed at that time showed a traumatic brain injury with a 
small hemorrhage in the right cerebellar peduncle.  Her 
cognitive impairments included deficits in abstract problem 
solving and some mild memory problems.

The veteran appeared with a friend to a VA psychiatric 
examination in August 1997.  During the interview, the 
veteran indicated that she worked part time at Wal-Mart in 
the automotive department.  She denied ever taking 
psychoactive mediation, and denied prior suicide attempts.  
She reported a history of chronic fatigue which began prior 
to the accident.  Her friend stated that the veteran had 
undergone a personality change since the accident, as her 
mood was more labile and she would become easily upset and 
agitated.  The veteran stated that she would sleep from 10:00 
p.m. until 6:00 a.m., but would want to fall back to sleep 
after being awake for several hours.  She complained of 
fatigue and low energy.  She denied nightmares.  She found it 
very difficult to concentrate and remember events.  Her 
friend explained that the veteran would occasionally 
demonstrate poor impulse control, throwing objects at the 
wall; however, more serious acts of aggression were not 
elicited by the examiner  The veteran denied panic attacks, 
episodes of depression or mania.  She also denied auditory 
and visual hallucinations.  She did admit to obsessing about 
"nit-picky things."  She indicated, for example, that she 
liked to have things neat and orderly and would be bothered 
by a piece of trash on the floor.  She denied problems with 
excessive worry and anxiety.  

On mental status examination, the veteran appeared quite 
courteous and patient after having to wait some time before 
being evaluated.  She was cooperative during the interview 
and appeared to put forth good effort.  Her grooming and 
hygiene were within normal limits.  She was alert and 
oriented, although she had to look at her watch to make sure 
of the date.  She was able to repeat three items and perform 
serial sevens.  She was able to spell the word "world" 
forward and backward.  She could name Presidents Clinton and 
Bush, but had difficulty remembering previous presidents and 
could only name Presidents Ford and Carter.  She was able to 
identify similarities and differences and provide a 
relatively abstract interpretation to a proverb.  She denied 
suicidal and homicidal ideation.  Her affect was quainted, 
and her thought processes were generally organized and goal 
directed.  She remembered two out of three items after one 
minute, and was unable to remember the third item even after 
some help.  She was able to follow written commands.  
Constructural ability was average.  She was able to identify 
simple objects and repeat a phrase.  She appeared to have 
some insight into her deficits, and her judgment appeared to 
be adequate in most situations.  Intellectual functioning was 
in the average range.  The examiner determined that the 
veteran was competent to manage her benefit payments without 
restriction. 

Based on these findings, the examiner provided Axis I 
diagnoses of amnestic disorder due to closed-head injury, 
personality change due to closed-head injury, and rule out 
dementia due to closed-head injury.  The examiner also 
assigned the veteran a Global Assessment of Functioning (GAF) 
score of 61, commenting that the veteran continued to have 
both mild persistent symptoms and some difficulty in social 
and occupational functioning.  The examiner also indicated 
that the veteran seemed to be functioning relatively well, 
although her friend indicated that she required supervision.  
The veteran did not appear to be demented, and, according to 
the records, her dementia had been improving since the 
accident.  The examiner suggested that the veteran be 
monitored periodically to identify any cognitive decline. 

At her December 1997 TDRL examination, the veteran reported 
that she continued to experience adjustment problems since 
her discharge.  She said she lacked stamina and had variable 
sleep.  She described herself as irritable but denied being 
depressed.  She said her memory was her main problem, but she 
denied concentration problems.  She was currently working at 
Wal-Mart and going to school where her major was applied 
management.  Mental status examination revealed that the 
veteran was well dressed, alert, cooperative and somewhat 
anxious.  She maintained good eye contact.  She denied 
auditory and visual hallucinations, as well as suicidal and 
homicidal ideation.  Her mood was anxious, her affect was 
constricted with appropriate ideation, and her judgment was 
good to excellent.  Memory was intact, as she was able to 
recall three out of three objects.  The Axis I diagnosis was 
rule out dementia secondary to head injury.

In January 1998, the veteran underwent an extensive 
neuropsychological evaluation at the University of Missouri 
School of Medicine to assess her current cognitive 
functioning.  The veteran reported significant improvement in 
cognitive functioning since her accident, but stated that she 
continued to experience difficulty with memory, expressive 
language, reading comprehension, and concentration/attention.  
She described a tendency to lose her train of thought and had 
difficulty with word finding in everyday conversation.  She 
felt that her current cognitive problems impaired her ability 
to be effective both at work and at school.  She explained 
that cognitive and speech problems became worse with stress, 
reporting a tendency to stutter when under pressure.  
Psychologically, the veteran did not feel depressed or 
anxious, although she reported an increase in moodiness and 
emotional lability, especially with increased stress.  She 
said that her energy level had significantly improved since 
the accident, although she continued to fatigue more easily 
than prior to the accident.  She denied suicidal ideation.  
She reported adequate social support, stating that she 
engaged in some social activities but not as many as prior to 
the accident due to fatigue.  

The veteran reported that she was taking evening classes 
toward an Associates degree in applied management.  She said 
that she earned good grades, but explained that the work was 
not as difficult as regular college classes, that some 
teachers required only rote memorization of material, and 
that her success in several classes was due to open-book, 
take-home examinations in which she would spend many hours 
completing a multiple choice examination.  She then expressed 
some concern regarding her ability to be successful in a 
"real world" situation despite her good grades.  She 
reported that she still worked part-time at Wal-Mart in the 
automotive section.  She explained that her coworkers and 
supervisors were aware of her limitations from disabilities 
and were very supportive.  Nevertheless, she reported 
dissatisfaction with her own performance due to her 
inefficiency and poor memory.  She said that she aided her 
memory by keeping lists and writing notes at work.  She 
expressed a desire to work at a higher level job, but 
expressed frustration and uncertainly about her ability to do 
so successfully.  

Psychological testing revealed that the veteran was of 
average intelligence and demonstrated mild to moderate 
impairments in memory, abstract reasoning, and visual-spatial 
ability due to her significant traumatic brain injury.  Her 
impairments represented a decline from her estimated average 
premorbid ability.  However, the veteran reported significant 
improvements in her cognitive abilities since the accident 18 
months prior, and might continue to experience some mild 
improvements in the future, especially with her ability to 
cope and adapt to her impairments.  The psychologist noted, 
however, that the veteran's cognitive functioning had 
predominately stabilized, and that test results represented 
chronic residual impairments from her brain injury.  The 
psychologist expected that the veteran would continue to 
experience difficulty in the workplace, and that it would not 
be appropriate for her to return to her former job as a 
mechanic given her current level of disability.  While she 
will likely be able to continue working in a less demanding 
position, such as her current job at Wal-Mart, it was likely 
that she will continue to require supervision and peer 
support, as well as compensatory memory aids.  Based on the 
foregoing, the psychologist concluded with an Axis I 
diagnosis of cognitive deficits due to organic brain damage. 

At a VA psychiatric examination in January 1999, the veteran 
reported that she had been working full time for the past 
four months as a service advisor.  She said that she got 
along "alright" with her coworkers and supervisors.  She 
lived with a roommate.  She denied suicidal and homicidal 
ideation.  She described her energy level as "okay."  Her 
daily activities included awakening at 5:00 a.m., going to 
work from 7:00 a.m. until 6:00 p.m., coming home and eating 
dinner, and then watching television in the evening before 
going to bed.  She said she was able to do household chores.  
She had a car and was able to drive to work and to her 
appointments.

On mental status examination, she was alert and oriented to 
person, place and time.  She was casually dressed and 
groomed, and maintained good eye contact.  She was friendly, 
cooperative and appropriate.  Her affect was appropriate, 
stable and of a normal range.  Overall mood was described as 
euthymic.  She denied having any panic attacks or phobias.  
Her speech was logical, relevant and coherent, with a normal 
rate, rhythm and tone.  Thought processes were linear and 
goal-directed.  There was no looseness of associations, 
tangentially or circumstantiality.  No preservation of speech 
was observed.  Her insight was poor, but her judgment was 
good.  She denied hallucinations, delusions and paranoid 
ideation.  Memory testing revealed that she was able to 
easily do five serial sevens and repeat six digits forwards 
and backwards.  However, she was able to recall only two out 
of three items after three minutes.  She interpreted one out 
of two proverbs correctly and was able to perform simple 
calculations.  She was able to recall four presidents in 
chronological order and in reverse.  

The examiner concluded with Axis III diagnoses of status post 
closed-head injury, chronic fatigue syndrome, brain syndrome, 
and traumatic brain disease.  A GAF score of 75, both 
currently and for the past year, was assigned.  The examiner 
commented that the veteran did not have any psychiatric 
disorders.  She was currently working full-time as a service 
advisor at a local Ford dealership and got along alright with 
her coworkers and supervisors.  She was able to stand the 
stress of dealing with the public.  Her memory was mildly 
impaired, as evidenced by her ability to recall only two out 
of three items after three minutes.  Her attention and 
concentration were intact, as evidenced by her ability to 
easily to five serial sevens.  The examiner did not see any 
need for psychiatric treatment.

The veteran was afforded an additional psychological 
evaluation by VA in February 1999.  During the interview, the 
veteran reported that she had recently relocated to Ohio 
during the summer of 1998 because she had some friends in the 
area.  She reported a number of problems, including memory 
impairment, personality changes, and difficulty controlling 
her anger and emotions.  She said that she was currently 
employed as a service advisor at a car dealership, where her 
duties included greeting customers, discovering problems, and 
writing work orders.  She indicated that the job was 
frustrating for her at times.  She said she was unable to 
consistently communicate well due to a loss of words, which 
would upset customers.  As a result, she frequently referred 
customers to her supervisor.  She related that she had much 
less initiative and that it took her longer to perform tasks 
since the accident.  

On mental status examination, the veteran was alert, her 
thinking was concrete, and she was oriented to time, place 
and person.  She also appeared to have good hygiene.  She 
reported details from her recent and remote histories.  She 
displayed a limited range of affect and a depressed mood.  
Judgment processes were intact, and insight was limited.  No 
hallucinations, delusions or disturbed thinking were 
observed.  She made no statement of imminent intent to harm 
self or others.  Testing revealed significant impairment of 
attentional processes and mild impairment with executive 
functions.  Problem solving abilities, language functions, 
visuoprocessing were also impaired relative to prior 
performances.  Immediate and delayed recalls of complex 
figures were very poor.  

Based on these findings, the diagnoses were cognitive 
disorder and dysthymia secondary to her cognitive disorder.  
The veteran was assigned a GAF score of 50.  The examiner 
concluded that the veteran had significant neuropsychological 
deficits secondary to the closed head injury.  There was 
partial impairment of executive functions, and her ability to 
initiate and monitor behavior, predict potential outcomes, 
predict positive and negative consequences of outcomes, etc., 
was limited relative to most people.  Complex attentional 
processes were impaired.  The examiner further commented that 
the veteran would experience difficulty processing complex 
data.  In addition, there appeared to be a visuoprocessing 
deficit independent of the two "global" processes, as well 
as an independent memory deficit.  According to the examiner, 
although the veteran was employed and capable of sustained 
gainful employment, one must take into account limitations 
secondary to the closed head injury.  The examiner added that 
the veteran required a "benevolent" employment setting, and 
would not be able to advance beyond the basic levels in a 
given setting.  

The veteran's amnestic disorder due to head injury is 
currently evaluated under Diagnostic Codes 8045-9304.  Under 
Diagnostic Code 8045, pertaining to brain disease due to 
trauma, purely neurologic disabilities are to be rated under 
the diagnostic codes specifically dealing with such 
disabilities.  Purely subjective complaints such as 
headaches, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under diagnostic code 9304.  Ratings in excess of 10 
percent for brain disease due to trauma under diagnostic code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  
38 C.F.R. § 4.124a, Diagnostic Code 8045.

Delirium, dementia, and amnestic and other cognitive 
disorders shall be evaluated under the general rating formula 
for mental disorders.  Neurologic deficits or other 
impairments stemming from the same etiology (e.g., a head 
injury) shall be evaluated separately and combined with the 
evaluation for delirium, dementia, or amnestic or other 
cognitive disorder under 38 C.F.R. § 4.25.  38 C.F.R. § 
4.126(c).

Under the general rating formula for mental disorders, a 30 
percent rating is appropriate where there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9304.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.

Finally, a 100 percent disability rating is appropriate where 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

In applying the above criteria, the Board also notes that in 
Mittleider v. West, 11 Vet. App. 181 (1998), the Court held 
that when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the veteran's favor, 
clearly dictates that such signs and symptoms be attributed 
to the service-connected condition.  

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 30 percent for the veteran's 
amnestic disorder since the initial date of service 
connection.  The evidence reflects that the veteran's primary 
problem associated with her amnestic disorder involves 
cognitive impairment.  While cognitive impairment is 
addressed the criteria for a 50 percent evaluation (i.e., 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
abstract thinking), the preponderance of the evidence shows 
that the veteran is able to function relatively well with 
only mild cognitive impairment.  The most favorable evidence 
in support of the veteran's claim is the February 1999 VA 
examination report.  This report noted that the veteran 
demonstrated very poor immediate delayed recall of complex 
figures, while displaying significant impairment of 
attentional processes.  The examiner also indicated that the 
veteran would experience difficulty with processing complex 
data, and concluded that significant neuropsychological 
deficits were present.  The examiner then concluded that 
while the veteran was currently employed, she would not be 
able to advance beyond the basic levels in a given setting.

Nevertheless, the preponderance of the evidence does not 
support these findings.  For instance, a VA examiner in 
August 1997 characterized the veteran's symptoms as mild, 
indicating that the veteran did not appear to be demented and 
was functioning relatively well.  This medical opinion was 
based on testing which showed that the veteran was able to 
repeat three items, perform serial sevens, name Presidents 
Clinton and Bush, identify similarities and differences and 
provide a relatively abstract interpretation to a proverb, 
remember two out of three items after one minute, and follow 
written commands.  Furthermore, the December 1997 TDRL 
examination report noted that the veteran's memory was 
intact, while neuropsychological testing in January 1998 
revealed that the veteran demonstrated only mild to moderate 
impairments in memory and abstract thinking.  When evaluated 
in January 1999, just one month prior to the February 1999 
examination which showed considerable cognitive impairment, 
the examiner determined that the veteran's memory was only 
mildly impaired.  In short, findings on mental status 
examinations do not show significant cognitive impairment as 
contemplated in the 50 percent evaluation.

The Board also places significant weight on the fact that the 
veteran has been able to maintain full-time employment while 
pursuing an Associates degree in applied management.  
Moreover, the veteran stated that she was earning good 
grades, which is inconsistent with a serious cognitive 
dysfunction.  The Board recognizes that the veteran aids her 
memory at work by writing notes, and that she currently works 
in an environment which is supportive and understanding of 
her disability.  The fact remains, however, that the veteran 
has been able to maintain consistent full-time employment 
while attending evening classes, thereby precluding a finding 
that she has difficulty in understanding complex commands, 
experiences significant impairment of short- and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks), or has impaired abstract 
thinking.

The Board has also considered the veteran's GAF scores 
ranging from 50 to 75.  A score of 75 indicates that if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument); no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in schoolwork).  See Quick 
Reference to the Diagnostic Criteria from DSM-IV 46-47 
(1994).  Hence, this score does not show social or 
occupational functioning which is contemplated in a 
disability evaluation in excess of 30 percent under the 
criteria for evaluating mental disorders.

A GAF score of 50 contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Id.  However, the clinical findings of 
record do not reflect that the veteran's amnestic disorder is 
productive of serious symptoms as contemplated in this score.  
The veteran has consistently denied both suicidal and 
homicidal ideation, and no obsessional rituals have been 
reported.  She is able work full time in a service position 
and attend school in the evening.  Examiners have also 
observed the veteran to be cooperative and well groomed, with 
no significant impairment in judgment.  Under these 
circumstances, the Board finds that the preponderance of the 
evidence is against an initial evaluation in excess of 30 
percent for the veteran's amnestic disorder under the rating 
schedule.

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
the veteran's amnestic disorder due to head injury under the 
criteria for evaluating mental disorders.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475; § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5107);; Gilbert, 1 Vet. App. at 55-56. 


D.  Consideration of an extra-schedular evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

In this case, the Board finds that the evidence of record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating standards."  See 38 C.F.R. § 3.321(b)(1).  
There has been no showing that any of the disabilities under 
consideration have independently caused marked interference 
with employment (beyond that interference contemplated in the 
assigned ratings), necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
regular schedular standards.  The evidence shows that the 
veteran has been working full time throughout the pendency of 
this appeal at either Wal-Mart or Ford while taking college 
classes in the evening.  The Board recognizes that the 
veteran's disabilities, particularly her amnestic disorder, 
have interfered with her employment potential, as she is 
unable to work as a mechanic as she once had prior to the 
accident and requires a benevolent work setting.  
Nevertheless, such interference has already been considered 
in the currently assigned ratings and does not equate to 
marked interference with employment.  Thus, in the absence of 
factors suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Service connection for deep venous thrombosis is denied.

Service connection for sciatic nerve paralysis is denied.

Service connection for memory loss is denied.

An initial evaluation in excess of 20 percent for residuals 
of a fracture of the right radial head is denied. 

An initial evaluation in excess of 10 percent for right 
rotator cuff tendonitis is denied. 

An initial evaluation in excess of 30 percent for amnestic 
disorder due to head injury is denied.


REMAND

The Board notes that several disabilities which appear to 
cause separate functional impairments have been grouped 
together rather than assigned individual ratings.  The 
November 1997 rating decision on appeal granted service 
connection for residuals of a head injury with right 
hemiparesis.  The RO evaluated this disability by analogy 
under 38 C.F.R. § 4.124a, Diagnostic Code 8520, which refers 
to paralysis of the sciatic nerve.  However, this diagnostic 
code does not take into account the veteran's hemiparesis of 
the right upper extremity.  The Board notes that this 
disability is contemplated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8513, which refers to all radicular groups.  
As separate ratings are required where there are separate 
functional impairments, the Board finds that the RO should be 
given the initial opportunity to evaluate these disabilities.  
See generally, Esteban v. Brown, 6 Vet. App. 259 (1994).

Accordingly, the case is REMANDED to the RO for the following 
action:

After completing any development deemed 
necessary, and ensuring compliance with 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475; 114 Stat. 2096 
(2000), the RO should then readjudicate 
the issue of entitlement to an initial 
evaluation in excess of 10 percent for 
residuals of a head injury with right 
hemiparesis, with consideration of the 
guidance provided by the Court in 
Esteban, supra.  If the determination 
remains unfavorable to the veteran, she 
and her representative should be 
furnished a supplemental statement of the 
case and be afforded the applicable time 
period in which to respond before the 
case is returned to the Board for further 
appellate review.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this REMAND is 
to afford the veteran due process of law and to obtain 
additional information.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.  The veteran is free to submit any 
additional evidence she desires to have considered in 
connection with her current appeal.  No action is required of 
the veteran until she is notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

